Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed 03/09/2021  Claims 1, 6, 9, 14 and 17 have been amended.  Claims 2 and 10 have been cancelled.   Claims 1, 3-9 and 11-17 are pending and have been considered below. 

Status of Claims
The following claims have been amended and or cancelled via examiner amendments: Claims 1, 9 and 17 have been amended. Claims 8 and 16 have been cancelled.

Allowable Subject Matter
Claims 1, 3-7, 9, 11-15 and 17 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Maulin M. Patel, Reg. No. 56029 on 05/07/2021.  An agreement was made on 05/12/2021.   

1.    (Currently Amended) A control method of an electronic device, the control method comprising:
receiving first access control information generated from an external electronic device and storing the first access control information;
in response to an occurrence of an event for transmitting a first control command to the external electronic device, generating the first control command for controlling the external electronic device, and determining whether the first control command has authority to control the external electronic device using the first access control information;
in response to a determination that the first control command has the authority to control the external electronic device, transmitting the first control command to the external electronic device;
in response to a determination that the first control command has not the authority to control the external electronic device,  ignoring the first control command;
transmitting second access control information to the external electronic
device;
in response to a second control command being received from the external electronic device, determining whether the second control command has authority to control the electronic device using the second access control information; and
in response a determination that the second control command has the authority to control the electronic device, performing a function corresponding to a control flag of the second control command,
wherein the first access control information includes information on an access control list of at least one device which is allowed to access and to control the external electronic device.
2.    (Canceled)
3.    (Original) The control method of claim 1, wherein the first access control information comprises:
an identification flag for identifying an electronic device which is able to control the external electronic device, and
a control flag for controlling the external electronic device.
4.    (Original) The control method of claim 3, wherein the determination comprises:
determining whether the electronic device is identical to an electronic device identified by the identification flag, and

5.    (Previously Presented) The control method of claim 1, further comprising:
in response to a user request to correct the first access control information or a predetermined time elapsing, receiving corrected first access control information from a first external electronic device and updating the first access control information.
6.    (Previously Presented) The control method of claim 1, wherein the first control command comprises information for determining integrity.
7.    (Original) The control method of claim 3, further comprising:
in response to a determination that the first control command has the authority to control the external electronic device, generating the first control command using the control flag included in the first access control information.
8.    (Cancelled) 
9.    (Currently Amended) An electronic device comprising:
a transceiver configured to receive first access control information generated from an external electronic device;

at least one processor configured to:
in response to an occurrence of an event for transmitting a first control command to the external electronic device, generate the first control command for controlling the external electronic device, and determine whether the first control command has an authority to control the external electronic device using the first access control information,
in response to a determination that the first control command has the authority to control the external electronic device, control a communication unit to transmit the first control command to the external electronic device, and
in response to a determination that the first control command has not the authority to control the external electronic device,  ignore the first control command,
wherein the first access control information includes information on an access control list of at least one device which is allowed to access and to control the external electronic device;
wherein the transceiver is configured to transmit second access control information to the external electronic device, and
wherein the at least one processor is further configured to:
in response to a second control command being received from the external electronic device, determine whether the second control command has an authority to control the electronic device using the second access control information, and
in response to a determination that the second control command has the authority to control the electronic device, perform a function corresponding to a control flag of the second control command.
10.    (Canceled)
11.    (Original) The electronic device of claim 9, wherein the first access control information comprises:
an identification flag for identifying an electronic device which is able to control the external electronic device, and
a control flag for controlling the external electronic device.
12.    (Original) The electronic device of claim 11, wherein the at least one processor is further configured to:
determine whether the electronic device is identical to an electronic device identified by the identification flag, and
determine whether the first control command has the authority to control the external electronic device.

receive corrected first access control information from a first external electronic device, and
update the first access control information.
14.    (Previously Presented) The electronic device of claim 9, wherein the first control command comprises information for determining integrity.
15.    (Original) The electronic device of claim 11, wherein, in response to a determination that the first control command has the authority to control the external electronic device, the at least one processor is further configured to generate the first control command using the control flag included in the first access control information.
16.    (Cancelled) 
17.    (Currently Amended) A non-transitory computer readable storage medium configured to store one or more computer programs including instructions
that, when executed by at least one processor, cause the at least one processor to control for a method for transmitting a control command of an electronic device, the method comprising:

in response to an occurrence of an event for transmitting a first control command to the external electronic device, generating the first control command for controlling the external electronic device, and determining whether the first control command has authority to control the external electronic device using the first access control information;
in response to a determination that the first control command has the authority to control the external electronic device, transmitting the first control command to the external electronic device; 
in response to a determination that the first control command has not the authority to control the external electronic device,  ignoring the first control command;
transmitting second access control information to the external electronic
device;
in response to a second control command being received from the external electronic device, determining whether the second control command has authority to control the electronic device using the second access control information; and
in response a determination that the second control command has the authority to control the electronic device, performing a function corresponding to a control flag of the second control command,
wherein the first access control information includes information on an access control list of at least one device which is allowed to access and to control the external electronic device.
Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 9 and 17:
The prior art references of record, either alone or in combination, do not describe or suggest all elements of the claimed invention as amended.  In particular, the cited references do not describe or suggest wherein in response to a determination that the first control command has not the authority to control the external electronic device, ignoring the first control command; transmitting second access control information to the external electronic device; in response to a second control command being received from the external electronic device, determining whether the second control command has authority to control the electronic device using the second access control information; and in response a determination that the second control command has the authority to control the electronic device, performing a function corresponding to a control flag of the second control command, wherein the first access control information includes information on an access control list of at least one device which is allowed to access and to control the external 

Regarding claims 3-7 and  11-15, the claims are allowable based at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Friday, May 14, 2021


/FATOUMATA TRAORE/
Primary Examiner, Art Unit 2436